Case 21-13848-nmc Doc1 Entered 08/02/21 15:11:56 Page 1 of 16

Fillin this information to identify your case:

 

United States Bankruptcy Court for the:

District of Nevada

Case number ( knawa):

i

Chapter you are filing under:

rae UG 2 PR 3 (OF

Chapter 7 MATE THEE CY COURT
] Chapter 11 U.S. Bat wo RL eEDY
©] Chapter 12 MARY A SOMOTE, OLEAK

Q Chapter 13

 

 

Official Form 101

(2) Check if this is an
amended filing

Voluntary Petition for Individuals Filing for Bankruptcy 04/20

 

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
Joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer wouid be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debfor 1 and the other as Debtor 2. The
same person must be Debtor 7 in ail of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Ca identify Yourself

with the trustee.

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Jaint Case):

4. Your full name

Write the name that is on your

government-issued picture CARLOS _

identification (for example, First name First name

your driver's license or DANILO

passport). Middie name Middle name

Bring your picture AMADOR

identification to your meeting —- Last name Last name

Suffix (Sr. Jr. I II)

Suffix (Sr, Jr, BH)

 

2. All other names you
have used in the last 8

 

 

 

 

 

 

 

(TIN) meee

 

Official Farm 101

First name First name
years
Include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middie name Middle name
Last name Last name
3. Only the last 4 digits of
your Social Security XxX — xX _O 5 9 9 FRR ine
number or federal OR OR
Individual Taxpayer 9 9
Identification number RX KK HM MK

 

 

 

Voluntary Petition for Individuals Filing for Bankruptcy page 7

 

 

 
 

Case 21-13848-nmc

Dabtor 1

CARLOS DANILO AMADOR

 

Fitst Name

Middte Name

Last Mame

Case number ¢if known).

Doc 1 Entered 08/02/21 15:11:56 Page 2 of 16

 

 

4, Any business names
and Employer
Identification Numbers
{EIN) you have used in
the last 8 years

Inctude trade names and
doing business as names

About Debtor 1:

 

 

0d i have not used any business names or EINs.

About Debtor 2 (Spouse Only in a Joint Case):

(J) | have not used any business names or EINs.

 

Business name

Business name

 

Business name

EN

Business name

EIN

 

6, Where you live

6249 ASHLEY HILLS AVENUE

 

 

 

 

Number Street

LAS VEGAS NY 89141
City State ZIP Code
CLARK

County

If your mailing address is different from the one
above, fifi it in here, Note that the court will send
any notices to you at this maiting address.

 

 

 

lf Debtor 2 lives at a different address:

 

 

 

Number Street

 

 

City State ZIP Code

 

County

lf Debtor 2's mailing address is different from
yours, fill it In here. Note that the court will send
any notices to this mailing address.

 

 

 

 

Number Street Number Street

P.O, Box P.O, Box

City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

i over the last 180 days before filing this petition,
| have lived in this district Eonger than in any
other district.

(] | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

() Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

©) | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 401

 

Voluntary Petition for Individuals Fiting for Bankruptcy

page 2

 
Case 21-13848-nmc Doc1 Entered 08/02/21 15:11:56 Page 3 of 16

 

 

 

 

Debtor 1 CARLOS DANILO AMADOR Case number (if keown),
First Name Middle Name Last Name
ay Tell the Court About Your Bankruptcy Case
7. The chapter of the Check one. {For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file

 

Chapter 7

C] Chapter 14
(1 Chapter 12
CJ Chapter 13

under

 

8. How you will pay the fee 21 will pay the entire fee when | file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

\4 | need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuais to Pay The Filing Fee in installments (Official Form 103A).

LI | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

9. Have you filed for Owe
bankruptcy within the
last 8 years? Yes. District NEVADA When 05/20/2019 Case number 19-13155-abl
MM / DD SYYYY
District NEVADA when 10/19/2017 — Case number 17-1 5613-abl
MM/ DDS YYYY
Distict NEVADA when 03/12/2013 — case number 19-11955-bam
MM/ DD /YYYY
- 40. Are any bankruptcy W No
cases pending or being
filed by a spouse who is ] Yes, Debtor Relationship to you
not filing this case with District When Case number, if known,
you, or by a business OO MM/DD /YYYY_
partner, or by an
affiliate?
Debtor Refatianship ta you
District When Case number, if known,
MM /DD/YYYY
11, Do you rent your WA No. Go to line 12.
residence? CJ Yes. Has your landlord obtained an eviction judgment against you?

No. Go to line 12.

CE Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Official Form 401 Voluntary Petition for Individuals Fiting for Bankruptcy page 3
Case 21-13848-nmc Doc1 Entered 08/02/21 15:11:56 Page 4 of 16

Rebtor 4 CARLOS DAN iLO AMADOR Case number (if known),

Firei Name Middle Name Last Name

 

Eee eee About Any Businesses You Own as a Sole Proprietor

. 12, Are you a sole proprietor OC) No. Go to Part 4.
i Of any full- or part-time
business? hd Yes. Name and tocation of business

A sole proprietorship is a
business you operate as an
individual, and is not a

 

Name of business, if any

 

separate legal entity such as 6249 ASHLEY HILLS AVE
a corporation, partnership, or
LEC. Number Street

If you have more than one
sole proprietorship, use a

separate sheet and attach it LAS VEGAS NV 89141
to this petition. City State ZIP Code

 

 

Check the appropriate box to describe your business:

CJ Health Care Business (as defined in 14 U.S.C. § 101(27A))
QO Single Asset Real Estate (as defined in 11 U.S.C. § 101(61B)}
(J Stockbroker {as defined in 41 U.S.C, § 101(53A))

(J Commodity Broker (as defined in 11 U.S.C. § 101(6})

WJ None of the above

 

43. Are you filing under if you are filing under Chapter 11, the court must know whether you are a smail business debtor or a debtor
Chapter 11 of the choosing fo proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you
Bankruptcy Code, and are a small business debtor or you are choosing te proceed under Subchapter V, you must attach your

most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or

are you a small business i ... of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

debtor or a debtor as
defined by 11 U.S.C. § I Ne. bam not filing under Chapter 11.

1182(1)? . C) No. | am filing under Chapter 41, but | am NOT a small business debtor according to the definition in
For a definition of small the Bankruptcy Code.

business debtor, see

11 U.S.C. § 101(51D). CJ Yes. fam filing under Chapter 11, | am a smail business debtor according to the definition In the Bankruptcy

Code, and I do not choose to proceed under Subchapter V of Chapter 11.
() Yes. | am filing under Chapter 11, fam a debtor according to the definition in § 1182(t) of the
Bankruptcy Code, and | choose to proceed under Subchapter V of Chapter 11.

Official Form 104 Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case 21-13848-nmc Doc1 Entered 08/02/21 15:11:56 Page 5 of 16

Debtor 4 CARLOS DANILO AMADOR Case number (if keawn},

First Name Middle Name Last Name

 

 

 

ee even if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

 

14. Do you own orhave any WNo
property that poses or is
alleged to pose a threat Q Yes. What is the hazard?
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example, de you own
perishable goods, or livestock

that must be fed, or a building
that needs urgent repairs?

 

 

If immediate attention is needed, why is it needed’?

 

 

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 5
Debtor 1

 

 

15.

Case 21-13848-nmc

First Name

CARLOS DANILO AMADOR

Middle Name

Last Name

Explain Your Efforts to Receive a Briefing About Credit Counseling

Case number (if known),

Doc 1 Entered 08/02/21 15:11:56 Page 6 of 16

 

Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
{rutinfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 41:

You must check one:

WA I received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

Ci | received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, but! do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

(1 | certify that | asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after 1 made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

tthe court is satisfied with your reasons, you must
still receive a briefing within 30 days affer you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed,

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

CJ 1am not required to receive a briefing about

credit counseling because of:

() Incapacity. {have a mental iliness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Cl Disability. My physical disability causes me
to be unable to participate ina
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C) Active duty. | am currently on active military
duty in a military combat zone,

Hf you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the cour.

Voluntary Petition for Individuals Filing for Bankruptcy

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

C1 | received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

() | received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition, |

you MUST file a copy of the certificate and payment |
plan, if any. :

i certify that / asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement,

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforis you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankrupicy, and what exigent circumstances
required you to file this casa.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

ifthe court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file,
You must file a certificate from the approved
agency, along wilh a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed.

Any extension of the 30-day deadiine is granted
only for cause and is limited fo a maximum of 15
days.

C} | am not required to receive a briefing about

credit counseling because of:

C) Incapacity. {have a mental illness or a mental :
deficiency that makes me :
incapable of realizing or making
rational decisions about finances.

©) Disabitity. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after i

reasonably tried to do so.

CJ Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a :
motion for waiver of credit counseling with the court. ;

page 6

 

 
Case 21-13848-nmc Doc1_ Entered 08/02/21 15:11:56 Page 7 of 16

Debtor 1 CARLOS DANILO AMADOR

First Name Middle Name Last Name

Case number (if known),

  

Answer These Questions for Reporting Purposes

 

 

6a. Are your debts primarily consumer debts? Consumer debis are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

CJ No. Go to line 16b.
(A Yes. Go to line 17.

' 48, What kind of debts do
you have?

6b. Are your debts primarily business debts? Susiness debis are debis that you incurred to obtain
money for a business or investment or through the operation of the business or Investment.

i No. Go to fine 166.
C1 Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

 

47. Are you filing under
Chapter 7?

Do you estimate that after J Yes. Fam filing under Chapter 7. Do you estimate that after any exempt property is excluded and
any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?

C) No. fam not filing under Chapter 7. Go to line 18.

 

excluded and Wi No
| administrative expenses
i are paid that funds will be C) Yes

available for distribution
to unsecured creditors?

 

 

 

18. How many creditorsdo 1-49 C) 1,000-5,000 © 25,001-80,000
you estimate that you C) 50-99 C) 5,001-10,000 ©) 50,001-100,000
owe? O) 100-189 (2 10,001-25,000 C] More than 100,000
C) 200-999
| 49, How much do you W $0-$50,000 (2 $1,000,001-$10 million (3 $800,000,001-$1 billion

C1 $1,000,000,004-$10 billion
(4 $10,c00,000,004-$50 billion
C] More than $650 billion

estimate your assets to C) $50,001-$106,000
be worth? 2 $100,001-$500,000
(3 $500,001-$1 million

C) $10,000,001-$50 million
C} $50,000,001-$100 million
D $100,000,001-$500 million

 

C) $500,000,001-$4 billion

C2 $1,000,000,004-$19 billion
() $16,000,000,001-$50 billion
(J More than $50 billion

CY $4,000,001-$10 million

() $10,000,001-$50 mitlion
() $50,000,001-$100 mitlion
C] $100,006,001-§500 mitlion

20. How much do you 4 $0-$50,000
estimate your liabilities CQ) $50,001-$100,000
to be? CL} $100,001-$800,000

J $500,001-$1 million

fm Sign Below

 

 

| have examined this petition, and f declare under penalty of perjury that the information provided is true and
For you correct.

If | have chosen to file under Chapter 7, | am aware that 1 may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief avaitable under each chapter, and | choose to proceed
under Chapter 7.

If ne attorney represents me and | did not pay or agree to pay someone who is not an attorey to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

f understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptey case can result in fines up to $250,000, or imprisonment for up to 20 years, or beth.
18 U.S.C. §§ 152, 4341, 1519, and 3571.

x x

Signature of Debtor 1

Executed on B o fo ak
foo fyyyyY

Voluntary Petition for Individuals Filing for Bankruptcy page 7

 

 

Signature of Debtor 2

Executed on
MM/ DD /Y¥YYY

 

 

Official Form 104
Case 21-13848-nmc Doc1 Entered 08/02/21 15:11:56 Page 8 of 16

Debtor 4 CARLOS DANILO AMADOR Case number {i kncwn),

First Name Middle Name Last Name

 

 

I, the attorney for the debtor(s) named in this petition, declare that | have Informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no

: For your attorney, if you are
represented by one

 

 

 

 

If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page. x
Date
Signature of Attorney for Debtor MM / DD iY¥Y¥¥
Printed name
Firm name

 

 

 

Number Street

 

 

 

 

City Stale ZIP Code
Contact phone Email address
Bar number State

 

   

Official Form 101 Veluntary Petition for Individuals Filing for Bankruptcy page 8
Case 21-13848-nmc Doc1 Entered 08/02/21 15:11:56 Page 9 of 16

 

 

 

 

Debtor 1 CARLOS DANILO AMADOR Case number ¢if krawn),
First Name Middle Name Last Name
| For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.

If you are represented by .
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. Hf that happens, you could lose your right to file another
casa, or you may lose protections, including the benefit of the automatic stay.

 

 

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. H you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy |
case, such as destroying or hiding property, falsifying records, or lying, Individual bankruptcy :
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

 

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself, To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with fong-term financial and legal
consequences?

CJ No

(1 ves

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

LC) No

Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
Wd No

QO) Yes. Name of Person .
Attach Bankruptey Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

By signing here, 1 acknowledge that | understand the risks involved in filing without an attorney. |
nave read and understood this notice, and | am aware that filing a bankruptcy case without an
atlorney may,/cause me to lose my rights or property if | do not properly handle the case.

 

 

= |
Signature of Debtor 1 Signature of Debtor 2
Date ( Ont Date
M/BD IYYYY MMi DD IYYYY
Contact phone Contact phone

 

 

Cell phone fog 538 19 +9 Gell phone |

Emait address Dow i 4 a7 ga(o \ Cloo?. | Email address

 

 

 

Official Form 101 Voluntary Petition for Individuais Filing for Bankruptcy page 9
Case 21-13848-nmc Doc1 _ Entered 08/02/21 15:11:56 Page 10 of 16

 

 

 

 

Certificate Number: 15725-NV-CC-035883774

QAM OTE A AA

15725-NV-CC-03588377

CERTIFICATE OF COUNSELING

I CERTIFY that on August 2, 2021, at 12:21 o'clock PM EDT, Carlos Amador
received from 001 Debtorce, Inc., an agency approved pursuant to 11 U.S.C. 111
to provide credit counseling in the District of Nevada, an individual [or group]
briefing that complied with the provisions of 11 U.S.C. 109(h) and 111.

 

A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.

This counseling session was conducted by internet.

Date: August 2, 2021 By: /s/Dinar El-Amin
Name: Dinar Ei-Amin

Title: Counselor

* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).

i
Hi
|

|

 

 
NVB 1007-1 (Rev. 12/15)

fp

~~ OS A

10
i]
12
13
14
15
16
i7
18
19
20
21
22
23
24
25
26
27
28

Case 21-13848-nmc Doc1 _ Entered 08/02/21 15:11:56 Page 11 of 16

6249 ASHLEY HILLS AVENUE

LAS VEGAS, NV 89141

TEL: 7025281579

EMAIL: DANI_032785@ICLOUD,COM

Name, Address, Telephone No., Bar Number, Fax No, & E-mail address

UNITED STATES BANKRUPTCY COURT

 

DISTRICT OF NEVADA
In re: (Name of Debtor) BK-
CARLOS DANILO AMADOR
Chapter: 7
VERIFICATION OF CREDITOR MATRIX
Debtor(s)

 

The above named Debtor hereby verifies that the attached list of creditors is true and correct to

to the best of his/her knowledge.

Date g l Ful go ah Signature

Date Signature

 

 
Case 21-13848-nmc Doc1

CAPITAL ONE

PO BOX 31293

SALT LAKE CITY, UT
84131

FIRST PREMIER BANK
3820 N LOUISE AVE
STOUX FALLS, SD
57107

KAY JEWELERS
375 GHENT RD
AKRON, OH
44333

FIRST PROGRESS CARD
P.O. BOX 84010

COLUMBUS, GA
31908

CLARK COUNTY CREDIT UN.
2625 N TENAYA PO BOX 36490
LAS VEGAS, NV 89133

AMERICA FIRST CU
PO BOX 9199
OGDEN,UT 84409

WEST CREEK FINANCIAL
4951 LAKE BROOK DR
GLEN ALLEN, VA 23060

ATLANTIC CAP BKSELFLENDR
515 CONGRESS AVE SUETE 2200
AUSTIN, €X 78761

ACCEPTANCENOW
5501 HEADQUARTERS DRIVE
PLANO, TX 75024

Entered 08/02/21 15:11:56 Page 12 of 16

 
Case 21-13848-nmc Doc1

AMERICAN CREDIT ACCEPTAN
961 E MAIN ST 2ND FLOOR
SPARTANBURG, SC29302

WEBBANK/FRESHSTART
13300 PIONEER TRAIL
EDEN PRAIRIE,MN 55347

DOLLAR LOAN CENTER
6122 W SAHARA AVE
LAS VEGAS,NV 89146

SST/AFFCU
4315 PICKETT ROAD
SAINT JOSEPH,MO 64503

ENHANCED RECOVERY COMPANY
8014 Bayberry Rd

Jacksonville, FL, 32256-7412

CREDENCE RESOURCE MANAGE
17000 Dalias Pkwy
Ste 204

Dallas, TX 75248

WAYPOINT RESOURCE GROUP
301 Sundance Pkwy
Round Rock, TX 78681

WAKEFIELD & ASSOCIATES
10800 E Bethany Dr

Aurora, CO 80014
AFNI
PO Box 3097

Bloomington, IL 61702-3427

Entered 08/02/21 15:11:56 Page 13 of 16

 

 
Case 21-13848-nmc Doc1

BYL SERVICES
3305 Spring Mountain Rd

Las Vegas, NV 89102

GENERAL REVENUE CORP
4660 Duke Dr Ste 200

Mason, OH 45040

JEFFERSON CAPITAL SYSTEM
16 McLeland Road St
Cloud, MN 56303

AARGON AGENCY INC
8668 Spring Mountain Rd Ste 110

Las Vegas, NV 89117

VERIZON WIRELESS - SOUTH
NATIONAL RECOVERY OPERATIONS
P.O. BOX 26055
MINNEAPOLIS,MN 55426

BANK OF AMERICA
A75 Cross Point Pkwy PO Box 9000
Getzville, NY 14068-9000

WELLS FARGO
420 Montgomery Street

San Francisco, CA 94104
CHASE

P.O Box 15298
Wilmington, DE 19850

LAW OFFICE OF MICHAEL LUPOLOVER
120 SYLVAN AVE SUITE 200
ENGLEWOOD CLIFFS, Nd 07632

Entered 08/02/21 15:11:56 Page 14 of 16

 
Case 21-13848-nmc Doc1

STRIPE INC./ LYFT INC

C/O CT CORPORATION SYSTEM
1200 SOUTH PINE ISLAND ROAD
PLANTATION, FLORIDA 33324

csc
861 ADLAI STEVENSON DRIVE
SPRINGFIELD, IL 62703

FUNDO, LEC
3323 163RD STREET, SUIT 509

NORTH MIAMI, FL 33160
AT&T

PO Box 769

Arlington, TX 76004

T MOBILE

PO Box 53410

Bellevue, WA 98015-3410
SPRINT

6200 Sprint ParkwayOverland
Park, KS 66251

BOS

4935 Blue Diamond Rd
Las Vegas, NV 89139
LVAC

2655 S Maryland Pkwy
Las Vegas, NV 89109

Keller Williams Realty SW
6180 Brent Thurman Way Ste 100

Las Vegas, NV 89148-5018

Entered 08/02/21 15:11:56 Page 15 of 16

 

 
Case 21-13848-nmc Doc1

GEICO INSURANCE
5260 Western Avenue
Chevy Chase, MD 20815

PROGRESSIVE INSURANCE
6300 WILSON MILLS RD

mayfield, oh 44143

STATE FARM
1 State Farm Plz

Bloomington, IL 617106

FAMBR INSURANCE
4680 Wilshire Blvd

Los Angeles, CA 90036

SANTANDER CONSUMER USA
1601 Elm St, Dailas
TX 75201

Entered 08/02/21 15:11:56 Page 16 of 16

 

 
